DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to an Amendment entered 07/11/2022.

Claim Status
3.	Claims 1-2, 4-10, 12-18 and 20-23 are pending in this application.

Allowable Subject Matter
4.	Claims 1-2, 4-10, 12-18 and 20-23 are allowed. 
Reason for Allowance
5.	The prior art of records considered as a whole fails to anticipate or render limitations "… a method with specific steps (especially underlined) for automatic asset selection and creation by receiving, at a deployment computer, a client request message comprising a plurality of established parameters and established values for the established parameters, and inquiry parameters and inquiry values for the inquiry parameters from a client computer; determining, by the deployment computer, a likelihood value for each model of a plurality of models stored in a database based on the established values, the inquiry values, and a historic decision value retrieved from a historic decision value database, for each model of the plurality of models stored in the database, determining, by the deployment computer, if the model in the plurality of models is a suitable model based on the likelihood value; generating, by the deployment computer, one or more client response messages comprising one or more assets created by one or more suitable models; and transmitting, by the deployment computer, the one or more client response messages comprising the one or more assets to the client computer…” in Independent Claim 1 to be obvious. 
	 Claim 6 directed to an alternate method with different scope of key features in addition to the similar features as recited in claim 1 is also allowed.
Claim 9 directed to a deployment computer comprising a processor, a memory device; and a computer-readable mediums containing codes to implement the corresponding method as recited in claim 1 is also allowed.
Claim 14 directed to an alternative deployment computer comprising a processor, a memory device; and a computer-readable mediums containing codes to implement the corresponding method as recited in claim 6 is also allowed.
Claim 17 directed to another alternative deployment computer comprising a processor, a memory device; and a computer-readable mediums containing codes to implement similar method as recited in claim 1 is also allowed.
Claim 18 directed to another alternate method with different scope of key features in addition to similar features as recited in claim 1 is also allowed.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426